-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated July 13, 2022 is acknowledged.
Priority
This application is a 371 of PCT/US2019/031308 filed on 05/08/2019, which claims benefit in provisional application 62/719,758 filed on 08/20/2018 and claims benefit in provisional application 62/688,316 filed on 05/08/2018.
Claim Status
Claims 10, 19, 20, 23, 25, 31-33, 37, and 38 are pending and examined. Claims 1-9, 11-18, 21, 22, 24, 26-30, and 34-36 were cancelled. Claims 37 and 38 were newly added.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 15, 19, 20, 22, 24, 26, 29, 30, and 34 are withdrawn because rejections were obviated with claim amendments.  
Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 10, 12, 13, 15, 20, 22, 26, 29-31, and 36 over Fabbri (WO 2016/172582 Al Published October 27, 2016); rejections of claims 19, 33, and 34 over Fabbri as applied to claims 10, 12, 13, 15, 20, 22, 26, 29-31, and 36, and further in view of Schnabel (US 2015/0072856 Al Published March 12, 2015); rejections of claims 10, 12, 15, 22-26, 29, 30-32, and 36 over Bain et al. (US 2013/0172184 Al Published July 4, 2013); and rejections of claims 19, 33, and 34 over Bain as applied to claims 10, 12, 15, 22-26, 29-32, and 36, and further in view of Schnabel (US 2015/0072856 Al Published March 12, 2015)are withdrawn because claim 10 was amended to require the microorganism Bacillus amyloliquefaciens subsp. locus (NRRL B-67928), which is not obvious over the cited references. 
Withdrawn Double Patenting Rejections
Rejections of claims 10, 15, 20, 22, 26, 29, 30, and 36 over claims 18 of copending Application No. 17/264,831 (reference application) are withdrawn because claim 10 was amended to require Bacillus amyloliquefaciens subsp. locus (NRRL B-67928) and present application has an earlier effective filing date. 
Rejections of claims 10, 15, 19, 22, 26, 29, 30, 31, 32, 33, 34, and 36 over claims 1, 11, and 12 of copending Application No. 17/264,832 (reference application) are withdrawn because claim 10 was amended to require Bacillus amyloliquefaciens subsp. locus (NRRL B-67928) and present application has an earlier effective filing date.
Rejections of claims 10, 12, 13, 15, 19, 20, 22, 26, 29, 30, 31, and 36 over claims 1, 3, 5, 6, 7, 9, 10, 12, 13, and 15 of copending Application No. 17/765,555 (reference application) are withdrawn because the present application has an earlier effective filing date. MPEP 804(I)(B)(1)(b)(i). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art of record includes Fabbri and Bain. The cited references do not teach Bacillus amyloliquefaciens subsp. locus (NRRL B-67928), which is required by claim 10. A search was updated and the required strain of Bacillus was not recovered. Thus, it would not have been prima facie obvious to a person skilled in the art to modify prior art methods by utilizing Bacillus amyloliquefaciens subsp. locus (NRRL B-67928).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Claims 10, 19, 20, 23, 25, 31-33, 37, and 38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617